DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA 202010250670.4 filed on 04/01/2020. 
Receipt is acknowledged of certified copies of papers (in Chinese) required by 37 CFR 1.55 as filed by the applicant on 02/16/2021.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Employ Services of Attorney or Agent
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys 

Specification
The disclosure is objected to because of the following informalities: Specification in paragraph [0007-0019] is identical to original claims 1-3 as presented. The specification in paragraph [0010 and 0014] refers back to claim 1 and the specification does not specify any limitation as claim 1.
Appropriate correction is required.

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  claims 2 and 3 recites sub claims numbering 210, 202, 203; and 301, 302, 303, 304 and 305. The sub claims could be numbered as a, b, c, d….
.  Appropriate correction is required.

Intended Use/Result Language
The claim language “used for energy transactions with Remix online compiler” and “to build the interface between the smart contract and the client to call the functions in the contract” in claim 3 pertains to Intended Use Language which does not carry any patentable weight. Examiner notes that the fact that these elements are capable of performing specific functions does not mean that they actually perform the functions as recited in the claims. The functions recited in the claim are not positive limitations but only requires the elements to be able to perform the functions. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Applicant is requested to positively recite the claims and "particularly point out and distinctly claim the subject matter” providing a clear-cut indication of claim scope in order to get a patentable weight for the limitation. Application is examined as recited.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are narrative in form and replete with indefinite and functional or operational language.  The structure which goes to make up the method steps must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The claim(s) must be in one sentence form only.  Note the format of the claims in the patent(s) cited.
5.	As per claims 2-3, these claims are recited with insufficient antecedent basis in the limitations of the claims. Claims 2-3 recited as “A method for building….” but the claims refers to the claim 1 as “…… according to claim 1”. Applicant is requested to correct dependency of the claims 2-3 by replacing “a method” to “the method” to correct antecedent basis.
 	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 1-3 are directed to method for building a multi-energy trading and management platform based on blockchain  and stable performance of traditional database. The claims 1-3 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:
Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.

Claim 1 is directed to a process; i.e., a series of a method steps or acts, for building a multi-energy trading and management platform. This process is a non- statutory categories of invention because the claim as recited failed to positively recite the particular machine to which it is tied, for example, by identifying the apparatus that accomplishes the method steps. In order to qualify as a § 101 statutory process, the claim should positively recite the particular machine to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state. The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101. Note the Board of Patent Appeals Informative Opinion Ex parte Langemyer et al. In addition, the procedure which is tie to a machine must be more than insignificant "extra solution" activity (Step 1: NO). 

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claim 1 is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps of: “(1) based on the characteristics of blockchain decentralization and the advantages of stable performance of traditional databases, the combination of blockchain technology and database technology is used in different functions of this invention;
(2) build a complete multi-energy transaction and management system based on the combination of blockchain technology and database.”
the combination of blockchain technology and database technology is used in different functions…; and build a complete multi-energy transaction and management system” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, similar to Mortgage Grader, Inc., v. First Choice Loan Servs., a computer implemented enabling borrower to anonymously shop for loan packages offered by plurality of lenders. As claim failed to recite hardware to execute recite steps, nothing in the claim element precludes the step from practically being performed in the mind and thus fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. Even the recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mental process” grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
Besides the abstract idea as described in Prong 1, the claim does not recite the additional element such as hardware/processor or computer for performing steps as described above. The claims simply further describe the process and benefits in additional sentences failing to provide additional steps in a single sentence (see U.S.C. 112 (b) rejection above). Step 2A: NO). 

Step 2B: Claim provides an Inventive concept? This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. 

Since there is no hardware/computer/processor recited in claim, the claim does not provide inventive concept (Step 2B: NO). The claim is not patent eligible

Dependent Claims:
Examiner further reviewed the dependent claims 2-3 that could be added to an independent claim 1 to make patent eligible. The dependent claims as recited pertains to additional steps which further describes “determine the functions implemented by the energy trading platform, blockchain technology and  database technology; and build a multi-energy trading system and divide blockchain layer, smart contract layer, front- end interaction layer, and database layer; create a project instance, compile the smart contract, use ether.js in JavaScript; and submitting the registered information and the generated blockchain account address” is a performance of the limitation in the mind but for the recitation of generic computer components, similar to Mortgage Grader, Inc., v. First Choice Loan Servs., a computer implemented enabling borrower to anonymously shop for loan packages offered by plurality of lenders, which has been found to be an abstract idea as described above. These dependent claims do not provide additional elements and hardware/processor/computer that would make the claim significantly more than the purported abstract idea that are sufficient to amount to significantly more than the judicial exception and the claims as an ordered combination elements do not amount to significantly more than the abstract idea. The dependent claims as recited would not make the claims 1-3 are not patent eligible (NO). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102 a (1) as being anticipated by Ahunai et al., European Application No. EP 3648031 A1 (reference N in attached PTO-892).
As per claim 1, Ahunai et al. teach a method for building a multi-energy trading and management platform based on blockchain, characterized in that, includes the following steps:
(1) based on the characteristics of blockchain decentralization and the advantages of stable performance of traditional databases, the combination of blockchain technology and database technology is used in different functions of this invention (see paragraph [0037, 0043, 0059, 0075, 0090; where multiple energy  not limited to energy, electricity, water, oil or gas is traded between producer and consumer using traditional database, blockchain/smart contract technology);
(2) build a complete multi-energy transaction and management system based on the combination of blockchain technology and database (see Fig. 5, Producers (P1, P2 and P3), Consumers (C1, C2 and C3), Storage Operators (S and S2), Energy Sources (Wind, Solar, Gas or Water): paragraph [0013-0014, 0028, 0097-0098]; where optimum matching of consumers and producers for multiple energy types as preferred by consumer based on blockchain technology and database technology is provided by the system).
claim 2, Ahunai et al. teach the claim 1 as described above.  Ahunai et al. further teach the  method characterized in that, step (1) includes the following steps:
(201) determine the functions implemented by the energy trading platform (see Fig. 1: paragraph [0097-0098]; where consumer trade any energy of preference in trading platform); (202) determine the functions implemented by blockchain technology (see Fig. 3 and 4 , paragraph [0074-0079, 0090]); and (203) determine the functions implemented by database technology (see paragraph [0043, 0059 and 0075]).

Claim Rejections - 35 USC § 103
 3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ahunai et al., European Application No. EP 3648031 A1 (reference N in attached PTO-892) in view Wilkinson et al., European Patent Publication No. EP 3561710 A1 (reference O in attached PTO-892 ) further in view of  Hwa, Korean Publication No. KR 10-2234602 B1 (reference P in attached PTO-892).
As per claim 3, Ahunai et al. teach claim 1 as described above. Ahunai et al. further teach the  method characterized in that, step (2) includes the following steps:
(301) build a multi-energy trading system based on the combination of blockchain technology and database, and divide it into four parts: blockchain layer (see  paragraph [0090]), smart contract layer (see paragraph [0059, 0075, 0107], front- end interaction layer (see Fig. 2, Processor (110): Send a request (S310),  Show the Final Cost (S 330), Send Instruction (S360) and Send trade results (S390): paragraph 0073-0076]), and database layer (see Fig. 1, Processor (110): paragraph [0059, 0075]);
(302) create a project instance based on the cloud server platform (see Fig. 1: paragraph [0037, 0040-0041, 0044]; where processor include cloud -based computer network with instance of producer such as windmill power plant producing electricity converted from wind energy and transmission and storage); 
(303) compile the smart contract used for energy transactions with Remix online compiler (see paragraph [0059, 0075, 0107]; where smart contract is used for energy transaction involving consumer, trader and producer); 	
Ahunai et al. do not teach (304) use ether.js in JavaScript to build the interface between the smart contract and the client to call the functions in the contract 
Hwa teaches use ether.js in JavaScript to build the interface between the smart contract and the client to call the functions in the contract (see page 7, 9th paragraph, lines 9-12).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow use ether.js in JavaScript to build the interface between the smart contract and the client to call the functions in the contract to Ahunai et al. because Hwa teaches including above features would enable to generate transactions by calling function th paragraph, lines 9-12).
 Ahunai et al. do not teach when a user registers, the registered information and the generated blockchain account address are submitted to server. 
Wilkinson et al. teach when a user registers, the registered information and the generated blockchain account address are submitted to server (see Fig. 5, Step S 513: Look up Blockchain Address: paragraph [0027]).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow when a user registers, the registered information and the generated blockchain account address are submitted to server to Ahunai et al. because Wilkinson et al. teach including above features would enable to map valid registered user account  identity to unique address of public blockchain (Wilkinson et al., paragraph [0027])., page 7, 9th paragraph, lines 9-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Huh et al. ((2019) teach drivers and ideal types towards energy transitions in anticipating the futures scenarios of OECD countries.
Kim (U.S. Patent 11,170,097) teach secure  and private forward trading platform in transactive microgrids.
Laszka et al. (WO 2019/070357) teach dynamically distributed power grid control system.
Lee et al. (U.S. Pub No. 2021/0058233) teach electronic device providing blockchain account information.

Haynie et al. (WO 02/101510) teach energy trading and transaction management..
Wang et al.et al. (U.S. Pub No. 2020/0161858) teach energy crowdsourcing  and peer-to-peer energy trading.
Xu et a. (U.S. Pub No. 2022/0012806) teach electricity market trading  and evaluation method based on weak centralized consortium blockchain.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        03/26/2022